On behalf of the 
Zambian delegation, I congratulate you, Madam 
President, on your election as President of the sixty-
first session of the United Nations General Assembly. 
It is indeed significant to have a lady holding the 
highest office of the General Assembly after almost 
three decades. To us, this attests to the commitment of 
the United Nations to the principle of gender equality. 
 I would like to take this opportunity to welcome a 
new member to the United Nations, the Republic of 
Montenegro. 
 Madam President, I wish to pay tribute to your 
predecessor, Mr. Jan Eliasson, the Foreign Minister of 
Sweden, who successfully presided over the sixtieth 
session. He rendered selfless commitment and devotion 
to the search for consensus on a number of issues, 
including the 2005 World Summit Outcome. It is 
pleasing to note that during his presidency, a number of 
decisions were taken, including the establishment of 
the Peacebuilding Commission and the Human Rights 
Council. 
 Allow me to also pay fitting tribute to the 
outgoing Secretary-General of the United Nations, 
Mr. Kofi Annan, for the outstanding leadership he has 
provided to our Organization, particularly in his efforts 
to reform it into a more vibrant and accountable body. 
His vision and stewardship of the Organization has set 
the United Nations on a new course. We wish him well 
in his future endeavours as he leaves office. It is now 
up to us Member States to summon sufficient will to 
make his vision a reality. 
 The world today is faced with challenges of 
extreme poverty and underdevelopment, conflicts 
among and between nations and terrorism, which have 
 
 
37 06-53341 
 
given rise to increased insecurity all over the world. In 
addition, human trafficking is on the increase 
worldwide. Often, innocent women and children in 
search of a better life, are sold and made to engage in 
illicit activities. That is a gross violation of human 
rights, which must be seriously addressed by the 
international community. 
 The 2005 Summit Outcome set a global agenda to 
address those challenges. Much has been achieved, but 
more remains to be done if we are to build a world 
body that is effective and relevant to the challenges 
faced. Indeed, as Mr. Kofi Annan has indicated in his 
“In Larger Freedom” report, 
 “we will not enjoy development without security, 
we will not enjoy security without development, 
and we will not enjoy either without respect for 
human rights.” (A/59/2005, para. 17) 
 The guiding principles of the United Nations 
Charter incorporate the promotion and protection of 
human rights and fundamental freedoms. We believe 
that without the protection of those rights and 
freedoms, meaningful development cannot be 
achieved. 
 As one of the 47 Member States elected to the 
newly established Human Rights Council, Zambia is 
committed to upholding the tenets of human rights in 
our country and the world at large. In that regard, 
Zambia commends the United Nations for establishing 
the Human Rights Council, and as a pioneer member, 
pledges to give it all the support that it will require. We 
commit ourselves to assist in formulating rules and 
structures designed to ensure a strong Council that is 
transparent, non-selective and non-politicized and that 
promotes dialogue and cooperation among Member 
States. 
 I am pleased to state that Zambia has made 
progress in consolidating human rights and good 
governance. Zambia has further strengthened the rule 
of law and upheld the highest standards of individual 
freedoms for all citizens, without discrimination based 
on sex, colour, race or religious affiliation. In that 
regard, we appeal to the international community to 
assist us to strengthen and build the capacities of 
human rights institutions and all related institutions 
that have an important role to play in the promotion 
and protection of human rights and fundamental 
freedoms. 
 Permit me at this juncture to thank the 
international community for electing Zambia to the 
Human Rights Council, with the second highest 
number of votes. 
 With regard to increased global insecurity, 
Zambia reaffirms that a new vision of collective 
security is required. Member States of the United 
Nations expect the collective mechanism to address 
threats, such as war, weapons of mass destruction, 
terrorism, organized crime and civil conflict, infectious 
diseases, extreme poverty and environmental 
degradation. If the United Nations is to strengthen the 
operations of that collective mechanism, Member 
States must work through the United Nations Security 
Council and other United Nations agencies to develop 
stronger anti-terrorism, nuclear non-proliferation, 
disarmament and crime prevention regimes. 
 Zambia will continue to actively pursue measures 
intended to curtail terrorism through various actions, 
including taking appropriate national legislative 
reforms. To that end, we welcome the recent adoption 
by the General Assembly of the Global Counter-
Terrorism Strategy and look forward to the adoption of 
the comprehensive convention on international 
terrorism. 
 Our Organization cannot afford to avoid 
addressing situations that threaten international peace 
and security, such as the recent case of Lebanon. 
Pitifully, we witnessed a case of the inaction of the 
Security Council, a body charged with the 
responsibility of maintaining international peace and 
security. That state of affairs only reaffirms the need to 
reform the Security Council, with regard to its working 
methods and the enlargement of its membership. In that 
regard, Zambia reaffirms Africa’s well-known position 
on the matter. 
 At this stage, I would be remiss if I did not 
mention the Great Lakes region, which is emerging 
from a protracted period of conflict, followed by a 
period of successful transition towards democracy. The 
International Conference on the Great Lakes Region 
will hold its second summit in Nairobi in December 
2006, to adopt the draft pact on security, stability and 
development in the region. In that regard, we need the 
continued political and financial support of the 
international community to ensure its adoption. 
 It is important to confirm that the peacebuilding 
and development process in the Great Lakes region has 
  
 
06-53341 38 
 
reached a very advanced stage at all the three-
dimensional levels, namely: international partnership, 
regional ownership and national stewardship. The 
vision for integrated and sustainable human 
development in the Great Lakes region is now 
reassured. The cessation of conflicts in the region, has 
already fed into the collective will to transform the 
subregion into a place of sustainable peace, political 
security and development. 
 Extreme poverty and deprivation breed disease. 
The number of people living with or affected by 
HIV/AIDS and the deaths caused by AIDS have 
continued to grow in the world today. Furthermore, 
between 350 and 500 million people per year are 
exposed to malaria, which is estimated to be the 
number one cause of mortality in most developing 
countries. 
 Zambia, like many of the developing countries 
adversely affected by those diseases, supports all the 
efforts made by the international community in 
combating HIV/AIDS, malaria and tuberculosis. We 
therefore welcome the creation of an international drug 
purchase facility to combat HIV/AIDS, tuberculosis 
and malaria. This will not only facilitate easy access to 
medicine but will also lower the costs and therefore 
benefit many countries, especially in the developing 
world. 
 Poverty in the world today accounts for many of 
the social and economic injustices that people are 
subjected to in many developing countries. Four years 
ago, a bargain was struck in Monterrey between 
developed and developing countries on the 
implementation of a comprehensive strategy bold 
enough to achieve the United Nations Millennium 
Development Goals (MDGs) by 2015. Developed 
countries were urged to support those efforts with 
action on aid, trade and debt relief. 
 While we commend the developed countries for 
taking tangible steps to fulfil their commitments, we 
call upon them to do so as a matter of urgency. It is 
saddening to note that six years after the Millennium 
Declaration was signed, the majority of our people in 
Africa are still exposed to abject poverty and live on 
less than $1 per day. Although there has been 
significant progress in achieving the MDGs, much 
more remains to be done in order to reverse the 
negative trends of poverty and the continued 
marginalization of people across the world. 
 We call for the removal of the unjust multilateral 
trade system, which continues to hamper the fair 
participation of the developing and least developed 
countries in the global market. We would like to draw 
the attention of the Assembly to the role of our 
developing partners, particularly, in the quick and 
concrete implementation of the Doha Development 
Agenda. It should be pointed out that with fair trading 
practices, developing and least developed countries 
would take a significant step towards self-sustenance 
and reduce dependence on aid. 
 Furthermore, we welcome the outcome of the 
Gleneagles Summit, at which the leaders of the Group 
of Eight pledged to increase aid to Africa by 
$25 billion a year by 2010. We also express our 
gratitude to those leaders for extending and deepening 
debt relief to the poorest countries through the 
Multilateral Debt Relief Initiative. That Initiative has 
resulted in 100-per-cent cancellation of the debt owed 
to the international multilateral financial institutions by 
the poor countries that have reached the completion 
point under the Heavily Indebted Poor Countries Debt 
Initiative. Zambia is one such country. In addition, our 
gratitude goes to the other cooperating partners for 
agreeing to expand aid to developing countries by 
approximately $50 billion. Those resources will indeed 
contribute to the advancement of the MDGs. 
 Although in the recent past we have seen an 
increase in the commitment of aid resources and action 
and a reaffirmation of the principle of mutual 
accountability, there is still an urgent need to ensure 
that aid is managed efficiently and used effectively for 
the achievement of the MDGs. It is equally important 
to closely monitor the donor commitments and aid 
flows targeted at achieving the MDGs that we have set 
for ourselves to improve the lives of the poor and most 
vulnerable in the global community. The people in the 
developing countries have been listening attentively to 
the promises that we have made in various 
international forums. They continue to monitor those 
commitments. Their expectations and aspirations are 
very high. It is therefore incumbent on us to ensure that 
those commitments and promises are fulfilled. 
 The twenty-first century has been declared the 
century for the development of Africa. Let us therefore 
show true commitment to that cause. In a world where 
there is no true partnership between the rich nations 
and the poor nations, there can be no global security, 
no universal justice, no human rights and no 
 
 
39 06-53341 
 
meaningful development. More than ever before, all of 
us — rich and poor nations alike — have to work 
together to create a sense of equal partnership. We all 
need to fulfil our commitments within a given time 
frame and enter into new ones in order to reach our  
 
goal of a world free of hunger, extreme poverty and 
disease — indeed, a world where we can live in a 
secure, clean and sustainable environment. 